DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a first KPI module corresponding to a first mobile network operator within the plurality of mobile network operators, a second KPI module corresponding to a second mobile operator within the plurality of mobile network operators, and a system KPI module” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A non-transitory computer readable memory encoded with instructions which, when executed by one or more processors, cause the one or more processors to implement a system for hosting a plurality of mobile network operators on a virtual wireless base station, the system comprising: a plurality of baseband processors, each of the plurality of baseband processors configured to communicate with a corresponding mobile network operator within the plurality of mobile network operators, a fronthaul network interface configured to be coupled to one or more remote units and to each of the plurality of baseband processors, a supervisor module coupled to the plurality of baseband processors and the fronthaul network interface, a Key Performance Indicator (KPD coordinator module coupled to the supervisor module and the plurality of virtual baseband processors, a first KPI module corresponding to a first mobile network operator within the plurality of mobile network operators, a second KPI module corresponding to a second mobile operator within the plurality of mobile network operators, and a system KPI module.
2.	Regarding claim 7 – A method for monitoring a performance of a virtual wireless base station, comprising: measuring one or more first KPIs corresponding to a first network operator using a first data from a fronthaul interface, measuring one or more second KPIs corresponding to a second network operator using a second data from the fronthaul interface, and measuring a one or more system KPIs.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-12 are allowable over the prior art of record.

Conclusion

Claims 1-12 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajagopal (US 2021/0105125 A1) discloses method and apparatus for fronthaul compression in cloud RAN.
Charipadi et al. (US 2020/0389806 A1) discloses distributed radio access network implementing fronthaul operational measurements.
Rajagopal et al. (US 2020/0235788 A1) discloses method and apparatus for flexible fronthaul physical layer split for cloud RANs.
Jayawardene et al. (US 2019/0320494 A1) discloses apparatus and method for enabling mobility of a user device in an enhanced wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
21 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465